EXHIBIT 10.17

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

PERFORMANCE SHARE BONUS AGREEMENT

(with acknowledgement of Compensation Recovery Policy)

Seagate Technology (the “Company”) has awarded you shares of Common Stock of the
Company, pursuant to the provisions of the Company’s 2004 Stock Compensation
Plan (the “Plan”), the Performance Share Bonus Grant Notice (including any
attachments thereto, “Grant Notice”) and this Performance Share Bonus Agreement
(including any attachments hereto, “Agreement”) (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement or the Notice but defined
in the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows:

1. GRANT OF PERFORMANCE SHARES. You are entitled to the aggregate number of
shares of Common Stock (the “Performance Shares”) specified in your Grant Notice
pursuant to the terms and conditions of this Agreement. You agree to execute
three (3) copies of the Assignment Separate From Certificate (with date and
number of shares blank) in the form attached to the Grant Notice as Attachment
III and one (1) copy of the Joint Escrow Instructions in the form attached to
the Grant Notice as Attachment IV and to deliver the same to the Company, along
with the certificate or certificates evidencing the Performance Shares, for use
by the Escrow Agent pursuant to the terms of the Joint Escrow Instructions (as
further described in Section 2(d) below). Notwithstanding anything herein to the
contrary, your Award is subject to and contingent upon the approval of the
Company’s shareholders at the Company’s 2007 annual general meeting of
shareholders of certain amendments to the Plan as previously approved by the
Committee (subject to shareholder approval) and to be presented to shareholders
at such meeting. If the Company’s shareholders do not approve the amendments to
the Plan presented to shareholders at the Company’s 2007 annual general meeting
of shareholders, this Award will be forfeited in its entirety at that time and
be of no further force or effect.

2. VESTING & COMPANY’S REPURCHASE RIGHT.

(a) Subject to the limitations contained herein, the Performance Shares will
vest as provided in Schedule A to the Grant Notice, provided that, except as set
forth in Schedule A to the Grant Notice, vesting will cease upon the termination
of your Continuous Service with the Company and its Subsidiaries and Affiliates
(“Termination”). Notwithstanding anything to the contrary, the vesting of the
Performance Shares shall be conditioned upon your making adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the release of the Performance Shares from the Company’s Repurchase Right (as
defined in Section 2(b) below) or at the time a Section 83(b) election (as
described in further detail below) is made, whether by withholding (whether
authorized pursuant to Section 8(b) of this Agreement or otherwise), direct
payment to the Company, the triggering of the automatic sale provisions of
Section 8(d) of this Agreement, or otherwise. In addition, if on any date on
which the Performance Shares would otherwise vest you would be in violation of
Rule 10b-5 promulgated under the Exchange Act if you were to sell any of the
Performance Shares on that



--------------------------------------------------------------------------------

date, the vesting of those Performance Shares shall be delayed until the first
date on which you would no longer be in violation of Rule 10b-5, unless, prior
to the commencement of any trading blackout or closed window period in effect on
the scheduled vesting date, you established an effective Rule 10b5-1 trading
plan that provides for the sale of a sufficient number of the Performance Shares
scheduled to vest on such vesting date to fund the payment of any tax
withholding obligations imposed in connection with the vesting of the
Performance Shares, which trading plan remains in effect on the applicable
vesting date.

(b) The Company shall, simultaneously with your voluntary or involuntary
Termination for any reason (including death or Disability), automatically
reacquire without payment of any consideration by the Company all of the
Performance Shares that have not yet vested in accordance with the Grant Notice
(after taking into account any accelerated vesting as a result of such
Termination) (the “Repurchase Right”) on the date of your Termination (the
“Termination Date”) and any and all accrued but unpaid dividends paid or payable
with respect to Performance Shares that have not yet vested as of the
Termination Date automatically shall be forfeited to the Company without payment
of any consideration by the Company, and neither you nor any of your successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Performance Shares, certificates or dividends.

(c) Immediately following the 7th anniversary of the Vesting Commencement Date
the Company shall automatically reacquire without payment of any consideration
by the Company all of the Performance Shares that have not yet vested on or
prior to the 7th anniversary of the Vesting Commencement Date in accordance with
the Grant Notice, and any and all accrued but unpaid dividends paid or payable
with respect to such Performance Shares automatically shall be forfeited to the
Company without payment of any consideration by the Company, and neither you nor
any of your successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Performance Shares,
certificates or dividends.

(d) The shares issued under your Award and any dividends paid thereon shall be
held in escrow pursuant to the terms of the Joint Escrow Instructions attached
to the Grant Notice as Attachment IV.

(e) Subject to the provisions of your Award, you shall exercise all rights and
privileges of a shareholder of the Company with respect to the Performance
Shares deposited in escrow. You shall be deemed to be the holder of the
Performance Shares for purposes of receiving any dividends that may be paid with
respect to such Performance Shares and for purposes of exercising any voting
rights relating to such Performance Shares, even if some or all of such
Performance Shares have not yet vested and been released from the Company’s
Repurchase Right.

(f) If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the
corporation the stock of which is subject to the provisions of your Award, then
in such event any and all new, substituted or additional securities or property
to which you are entitled by reason of your ownership of the Performance Shares
acquired under your Award shall be immediately subject to the Repurchase Right
with the same force and effect as the Performance Shares subject to the
Repurchase Right immediately before such event.

 

2



--------------------------------------------------------------------------------

(g) If at any time during the term of the Repurchase Right, there occurs a
Change of Control, then: (i) if there will be no successor to the Company, the
Company shall apply its Repurchase Right as to all or any portion of the shares
then subject to the Repurchase Right set forth above to the same extent as if
your Termination had occurred on the date preceding the date of consummation of
said event or transaction, or (ii) if there will be a successor to the Company,
the Company shall assign its Repurchase Right to any successor of the Company,
and the Repurchase Right shall apply in the event of your Termination with such
successor on the same basis as set forth above in Section 2(b). In that case,
references herein to the “Company” shall be deemed to refer to such successor.
In addition, such successor may elect at the time of the assignment to purchase
all, but not less than all, of the unvested Performance Shares held by you at
the then current Fair Market Value of the Company’s Common Stock (or the
security into which such Common Stock has been converted), and the Repurchase
Right shall thereupon immediately lapse as to all such shares.

3. NUMBER OF SHARES. The number of Performance Shares subject to your Award may
be adjusted from time to time for changes in capitalization, as provided in
Article XIII of the Plan.

4. SEAGATE TECHNOLOGY COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT POLICY. The
Participant hereby acknowledges and agrees that the Participant and the award
evidenced by this Agreement are subject to the Seagate Technology Compensation
Recovery for Fraud and Misconduct Policy as in effect from time to time, a
current copy of which is attached hereto as Exhibit A. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.

5. SECURITIES LAW COMPLIANCE. You will not be issued any shares under your Award
unless the shares are either (a) then registered under the Securities Act or
(b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

6. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

7. TRANSFERABILITY. The Performance Shares that remain subject to the Company’s
Repurchase Right may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant without the prior written
consent of the Company and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

9. TAX CONSEQUENCES. Set forth below is a brief summary as of the Grant Date of
certain United States federal income tax consequences of the award of
Performance Shares. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE,
LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO YOU. YOU UNDERSTAND
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

(a) Unless you make a Section 83(b) election as described below, you shall
recognize ordinary income at the time or times the restrictions lapse with
respect to the Performance Shares that have been released from the Repurchase
Right in an amount equal to the the fair market value of such shares on each
such date and the Company shall be required to collect all the applicable
withholding taxes with respect to such income.

(b) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize, to the fullest extent not prohibited by
applicable law, withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or an Affiliate, if any, which arise in connection with your Award. However, no
such withholding shall be made unless the net proceeds from the automatic sale,
if permitted, of certain Performance Shares as set forth in Section 8(d) below
are not sufficient to satisfy such withholding obligations.

(c) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue a certificate for
such Performance Shares or release such Performance Shares from any escrow
provided for herein.

(d) In the event that (a) you are not subject to the requirements of Section 16
of the Securities Exchange Act of 1934, as amended, on a date that the
Repurchase Right lapses with respect to some or all of the Performance Shares
(“Lapse Date”) and (b) you have not made a Section 83(b) Election or taken
similar action under other applicable law such that you incur a tax liability on
such Lapse Date, then the Escrow Agent determined under Section 2(d) above shall
sell forty percent (40%) of those shares of Performance Shares with respect to
which the Repurchase Right shall have lapsed on the Lapse Date and a
Section 83(b) Election was not made or similar action was not taken. The net
proceeds from such sale shall be remitted to the relevant tax authorities by the
Escrow Agent for your benefit in the amounts directed by the Company and any
remaining net proceeds, if any, shall be delivered to you.

10. SECTION 83(b) ELECTION. You hereby acknowledge that you have been informed
that, with respect to the grant of Performance Shares, you may file an election
with the Internal Revenue Service, within 30 days of the Grant Date, electing
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, to
be taxed currently on the fair market value of the Performance Shares on the
Grant Date (“Section 83(b) Election”).

YOU ACKNOWLEDGE THAT IF YOU CHOOSE TO FILE AN ELECTION UNDER SECTION 83(b) OF
THE CODE, IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY'S TO FILE TIMELY
SUCH SECTION 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON YOUR BEHALF.

 

4



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, YOU REPRESENT THAT YOU HAVE REVIEWED WITH YOUR OWN
TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT YOU ARE RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS. YOU UNDERSTAND AND AGREE THAT YOU (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

12. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SEAGATE TECHNOLOGY COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT

POLICY

Effective January 29, 2009

The Seagate Technology Compensation Recovery for Fraud or Misconduct Policy is
intended to support accurate disclosure by recovering compensation paid to an
executive covered by this policy where such compensation was based on
incorrectly reported financial results due to the fraud or willful misconduct of
the executive who received such compensation.

Employees Covered:

“Executive” is defined as U.S. employees of Seagate Technology or one of its
subsidiaries (the “Company”) at the Senior Vice President level or above and any
other officers subject to Section 16 of the Securities Exchange Act of 1934, as
amended.

Compensation Covered:

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, stock grant issued (whether or not vested) and/or
vested during the covered period, or stock option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any stock or option award granted before the effective date of this
policy.

Fraud or Misconduct:

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

Recovery Event:

A recovery event occurs when:

 

  •  

The Company issues a restatement of financial results, and

 

  •  

The independent members of the Board of Directors determine in good faith that
the Fraud or Misconduct of an Executive covered by this policy was a significant
contributing factor to such restatement, and

 

6



--------------------------------------------------------------------------------

  •  

During the covered period, (i) some or all of a bonus previously paid or
performance-based stock grant that vested prior to such restatement, in either
case, having a value of at least $100,000, would not have been paid or become
vested, as applicable, based upon the restated financial results, (ii) the
Executive exercised one or more stock options, sold the Company’s common shares
acquired upon such exercises and in the aggregate realized proceeds of at least
$100,000 or (iii) the Executive sold the Company’s common shares attributable to
one or more non-performance-based stock grants and in the aggregate realized
proceeds of at least $100,000.

Determination of Fraud or Misconduct:

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting). Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

Repayment Obligation:

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board of Directors setting forth the amount of a
previously paid bonus or bonuses that would not have been paid and/or a
performance-based stock grant or grants that would not have vested, in all cases
based upon the restated financial results, and/or the proceeds of sales of
shares acquired upon the exercise of stock options or following the vesting of
any non-performance-based stock grants, the affected Executive will be required
to deliver, within 30 days of such written notification of the amount due, to
the Company an amount in equal to: (i) the bonus payments that would not have
been made during the covered period had the restated financial results been used
to determine such bonus awards; (ii) with respect to a performance-based stock
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s common shares (or a combination of the two)
equal to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any stock that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
stock option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the stock acquired upon the exercise of such
stock option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based stock grant, an amount in cash determined by the
independent members of the Board of Directors to be attributable to the
Executive’s Fraud or Misconduct. The Executive shall also immediately comply
with any instructions delivered by the Company with respect to any of the
Company’s common shares that have not yet been sold or otherwise disposed of and
would not have been issued or vested based upon the restated financial results.
For this purpose, “net proceeds” shall be net of any brokerage commissions and
amounts paid to the Company to satisfy the aggregate exercise price and/or tax
withholding obligations paid in respect of the award. With respect to amounts to
be paid in cash, the form of payment may be a certified cashier check, money
transfer, or other method as approved by the Board of Directors.

Other Terms:

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

7